Citation Nr: 0020099	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for scar, residual 
of right thigh injury, Muscle Group XIV, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for scars, 
residuals of injury of the left eyelid, cheek, and chin, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for right shoulder, 
right hand, right forearm, right knee, and left ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's scar, residual of right thigh injury, 
Muscle Group XIV is not productive of loss of motion or 
strength, and is characterized by no more than moderate 
impairment.

3.  The veteran's scars, residuals of injury of the left 
eyelid, cheek, and chin are characterized by no more than 
moderate disfigurement.

4.  In June 1994, the RO denied the veteran's claim of 
entitlement to service connection for right shoulder, right 
hand, right forearm, right knee, and left ankle disabilities.

5.  In April 1998, the RO found that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for right shoulder, right 
hand, right forearm, right knee, and left ankle disabilities.  
The veteran perfected his appeal of this decision.

6.  The evidence associated with the claims file subsequent 
to the most recent final denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar, residual of right thigh injury, Muscle Group XIV, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5314 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for scars, residuals of injury of the left eyelid, cheek, and 
chin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 
(1999).

3.  The RO's June 1994 denial of the veteran's claim of 
entitlement to service connection for right shoulder, right 
hand, right forearm, right knee, and left ankle disabilities 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

4.  The evidence received since the RO's last final denial of 
the veteran's claim is not new and material, and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for right shoulder, right hand, right 
forearm, right knee, and left ankle disabilities have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A. Right Thigh

The record shows that the RO originally granted service 
connection for scar, residual of right thigh injury, Muscle 
Group XIV, in a November 1945 rating decision and assigned a 
10 percent evaluation effective from October 1945.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

The veteran's service medical records show that he sustained 
a right thigh injury in February 1943 when he was struck by 
an automobile.  Physical examination showed a deep laceration 
of the right thigh involving the fascia lata and lateral 
muscles.  The posterior skin flap was stripped from the 
underlying tissue over a 6 inch by 6 inch area.  All wounds 
were cleaned and closed.  The veteran had subsequent drainage 
from the right thigh and was hospitalized for one month.  

On VA examination in November 1947, the veteran's right thigh 
scar was described as well healed and asymptomatic.  On VA 
examination in January 1950, it was noted that the veteran 
had a cicatrix of the right thigh involving Muscle Group XIV 
with muscle herniation and hypesthesia.  On VA examination in 
March 1981, the right thigh injury was described as residual 
wound to the right thigh with loss of muscle on the lateral 
aspect, relatively asymptomatic and no cause for complaint at 
the present time.  On VA examination in April 1993, the 
examiner noted that there was muscle penetration to the right 
thigh which was minor and that there was no impression where 
the scar tissue had developed.  There was no tenderness or 
other abnormality of the right thigh scar tissue.  There were 
no adhesions and no loss of motion resulting from damage to 
tendons.  There was no damage to the bones, joints and 
nerves.  Strength was normal and equal, bilaterally.  There 
was no evidence of muscle hernia.  

During a VA examination in February 1998, the veteran claimed 
muscle loss, as well as numbness of the right lateral thigh, 
right lumbar area, and right side of the back.  He walked 
with a slight limp.  Physical examination found no adhesions 
or tendon, bone, joint, or nerve damage.  The right leg 
exhibited full range of motion and no loss of muscle 
strength.  The veteran was diagnosed with an old injury to 
the right lateral thigh and right-sided lumbar pain that 
radiated into the right leg.

During a separate scars examination, the examiner observed a 
six-inch scar of the lateral side of the right thigh with 
some muscle involvement below the knees.  The scar appeared 
to be well healed, with no draining.  There was also a 6 inch 
by 6 inch skin flap on the right thigh, with no ulceration or 
breakdown of the skin.  The right leg was larger than the 
left by one inch.  Some right thigh muscle loss on the 
lateral side of the upper thigh was present and there was 
some swelling below the right knee.  The veteran was 
diagnosed with multiple scars and swelling of the right lower 
leg.

VA clinical records show that the veteran was hospitalized in 
July 1996 and October 1997 for edematous legs, worse on the 
right.  He was diagnosed with bilateral chronic venous 
insufficiency and cellulitis in July 1996.  In October 1997, 
the hospital summary disclosed that the veteran received 
treatment for bilateral edema and some erythema of the lower 
extremities, as well as dependent rubor and nail atrophy 
suggesting chronic arterial insufficiency.  An area of 
cellulitis was present on the right lower leg.  Arterial 
Dopplers confirmed peripheral vascular disease.

The veteran continued to be followed for edema of both legs, 
worse on right.  In October 1998, the vascular clinic noted a 
long-term problem of swelling of the legs, with progressive 
edema of the right calf.  A history of the right thigh injury 
in service was noted.  Physical examination discovered intact 
pulses, and dense edema of the right calf, consistent with 
lymph edema rather than venous insufficiency.  The veteran 
was assessed with chronic lymph edema of the calves 
bilaterally, with no evidence of arterial insufficiency.  In 
July 1999, the veteran was seen for a 6 month follow up for 
edema, chronic venous insufficiency and chronic right sided- 
heart failure.  Examination revealed chronic bilateral edema, 
dependent rubor and some nail atrophy and no lesions.  The 
assessment was hypertension, controlled on current 
medication; congestive heart failure; chronic pedal edema, 
stable; and arthritic pains.  

The veteran appeared at a hearing before the undersigned 
Board Member in July 1999.  He testified that his right thigh 
disability had worsened and that he experienced pain, a 
burning sensation, and numbness.  It bothered him when he 
stood for a prolonged period and when he laid on it to sleep.  
He did not have problems with the scar.  He also complained 
of swelling of the right leg and believed that he may have a 
circulatory problem.

The veteran's scar, residual of right thigh injury, Muscle 
Group XIV, has been assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 
(1999).  That code provides the ratings for Group XIV:  
Function:  Extension of knee; simultaneous flexion of hip and 
flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee.  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  Moderate muscle injury warrants 
a 10 percent evaluation; moderately severe muscle injury 
warrants a 30 percent evaluation; and severe muscle injury 
warrant a 40 percent evaluation, the maximum allowable.  38 
C.F.R. § 4.73, Diagnostic Code 5314.

Under the rating criteria, a moderate disability of the 
muscles is presented by through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without explosive effect of high 
velocity missile, with residuals of debridement, or prolonged 
infection.  The history of a moderate muscle disability 
includes service department record of in-service treatment 
for the wound, a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars which indicate a short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2) (1999).

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side would demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) 
(1999).

Based upon the aforementioned evidence, the Board finds that 
the veteran's right thigh injury is productive of no more 
than moderate impairment.  The veteran's service medical 
records show that he sustained a deep laceration of the right 
thigh involving the fascia lata and lateral muscles and that 
an area of posterior skin was stripped from the underlying 
tissue.  The wound drained and the veteran was hospitalized 
for one month.  There was no further reference to any 
residuals from this injury and no findings of debridement, 
prolonged infection, sloughing of soft parts, intermuscular 
scarring, loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, 
uncertainty of movement, or inability to keep up with work 
requirements.

The recent medical evidence shows no adhesions or tendon, 
bone, joint, or nerve damage.  The right leg exhibits some 
right thigh muscle loss, a full range of motion, and no loss 
of muscle strength.  The scar and the skin flap are both well 
healed, with no draining, ulceration or breakdown of the 
skin.  Accordingly, the Board finds that the veteran's right 
thigh injury exhibits no more than a moderate impairment and 
the requirements for entitlement to the next higher 
evaluation have not been met.

The Board is sympathetic to the veteran's complaints 
concerning his right leg and acknowledges that the veteran 
has received medical care for bilateral leg edema, diagnosed 
as peripheral vascular disease, venous insufficiency, and 
lymph edema.  Notably, there is extensive medical evidence 
dated beginning in 1979 (with a five year history of 
bilateral leg swelling given at that time) which notes the 
presence of bilateral ankle/leg edema, right greater than 
left.  However, the above diagnoses have not been related to 
the veteran's service-connected right thigh injury and, 
therefore, may not serve as the basis for an increased 
evaluation.

B. Left Eyelid, Cheek, Chin

The record shows that the RO originally granted service 
connection for scars, residuals of injury of the left eyelid, 
cheek, and chin in a November 1945 rating decision and 
assigned a 10 percent evaluation effective from October 1945.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

During a VA examination in February 1998, the examiner 
observed a laceration of the left eyelid that continued down 
the left side of the face to the chin.  It was well healed, 
with no tenderness, adhesions, ulcerations, breakdown, 
keloid, or inflammation.  There was a slight elevation of the 
scar but it caused no limitations.

The veteran appeared at a hearing before the undersigned 
Board Member in July 1999.  He testified that he had some 
numbness in the area of his left eyelid, cheek, and chin 
scar.  He also stated that his eyelid flickered and that he 
recently had surgery on the left eye.

VA clinical records show that the veteran underwent a 
cataract extraction with lens implant in April 1996.  An eye 
examination performed in March 1999 described the veteran's 
eyelids and eyelashes to be within normal limits for someone 
of the veteran's age.  The veteran was assessed with status 
post cataract with posterior chamber intraocular lens, left 
eye, and nonsignificant cataract with myopic shift, right 
eye.

The veteran's scars, residuals of injury of the left eyelid, 
cheek, and chin have been assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).  Under this provision, a 10 percent evaluation 
is warranted for moderate disfiguring scars of the head, 
face, or neck.  A 30 percent rating is warranted for severe 
disfiguring scars, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles.  
Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
rated 50 percent disabling.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

Based upon the aforementioned evidence, the Board finds that 
the criteria for the next higher evaluation have not been met 
and that the facial scar complained of by the veteran is no 
more than moderately disfiguring.  The Board acknowledges 
that the veteran has a scar that travels from the left eyelid 
to the chin; however, the scar is described as well healed 
with no residuals, such as inflammation or keloid, that would 
cause the scar to be more disfiguring.  The VA examiner did 
not describe the scar as severely disfiguring or as causing a 
marked and unsightly deformity of the eyelid.  Notably, the 
veteran also did not complain of the appearance of the scar 
during the VA examination or during his personal hearing.  
Rather, the veteran spoke of flickering of the eyelid and 
recent surgery of the eye.  Available VA medical records show 
that the veteran's eyelids are normal for his age and that 
the surgery of the left eye was unrelated to the scar.  
Accordingly, the Board concludes that the evidence does not 
show that the veteran's facial scar is characterized by 
severe disfigurement and the benefit sought on appeal must be 
denied.

The Board has also considered rating the facial scars at 
issue under various other codes.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  Scars which are 
poorly nourished and which are productive of repeat 
ulceration warrant a maximum 10 percent schedular evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
which are tender and painful on objective demonstration also 
warrant a maximum 10 percent schedular evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Alternatively, a scar may be 
rated based on limitation of function of part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  A rating in excess of 
the 10 percent for the scars at issue, therefore, is not 
provided for by either Diagnostic Code 7803 or Diagnostic 
Code 7804.  In addition, a rating in excess of 10 percent is 
not warranted for the veteran's facial scars under Diagnostic 
Code 7805 in this case as the veteran's scars are well healed 
and not objectively shown to be productive of functional 
impairment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected injuries have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. New and Material

The veteran's claim of entitlement to service connection for 
right shoulder, right hand, right forearm, right knee, and 
left ankle disabilities was previously considered and denied 
by the RO.  A rating decision dated in June 1994 denied 
service connection, finding no evidence of disability in 
service or for many years thereafter.  The veteran was 
notified of this decision and provided with his appellate 
rights that same month, but he did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's June 1994 determination, that determination is final.  
38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The first step is to determine whether new 
and material evidence has been received under 38 C.F.R. § 
3.156(a) (1999).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the claim, 
the VA must determine whether the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's June 1994 denial consisted of the veteran's service 
medical records, November 1947 and January 1950 VA 
examinations, 1979 to 1980 VA clinical records, and March 
1987 and April 1993 VA examinations.

The service medical records show that, in February 1943, the 
veteran was injured when he was hit by an automobile and 
thrown between two trucks.  The veteran was described as 
badly cut and seriously injured, with probable permanent 
disfigurement due to serious cuts about the head and face.  
Physical examination showed deep lacerations of the left 
eyelid, cheek, and chin, a small laceration of the right 
elbow, and a deep laceration of the right thigh involving the 
fascia lata and lateral muscles.  All wounds were cleaned and 
closed.  The veteran had drainage from the thigh and was 
hospitalized for one month.  In July 1945, the veteran was 
seen with complaints of a locked left knee.  He reported a 
history of the left knee locking many times since his 
accident.  He was assessed with internal joint derangement.

The November 1947 and January 1950 VA medical examinations, 
and 1979 to 1980 VA clinical records contained no relevant 
complaints or findings.  The March 1987 VA examination 
specifically found that the fingers, hands, wrists, elbows, 
and shoulders were within normal limits.  The cervical spine 
and shoulders had full range of motion.  Examination of the 
right knee showed no abnormality and the veteran had no 
complaints about it.  The ankles had full range of motion.  
During the VA examination of April 1993, the veteran 
complained that both knees hurt and swelled.  He exhibited 
grating of both knees, left greater than right.  Physical 
examination showed normal hand grasp and strength, and normal 
range of motion of both arms.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's June 1994 
denial includes 1996 to 1999 VA clinical records, a February 
1998 VA examination, and a July 1999 VA personal hearing 
transcript.

The VA medical records show that the veteran was hospitalized 
and followed for peripheral vascular disease, arterial 
insufficiency, and edema of both legs.  The veteran was also 
diagnosed with chronic obstructive pulmonary disease, 
obesity, hypertension, and congestive heart failure.  He was 
prescribed pain medication for arthritic-type pain.  In June 
1998, the veteran complained of arthritis of the hands, 
spine, shoulders, and knees.  A December 1998 x-ray showed 
significant degenerative disc disease of the cervical spine.

During a VA examination in February 1998, the examiner 
observed a three-inch left knee laceration, a 11/2  inch left 
medial ankle laceration, and a 21/2 inch surgical scar of the 
left knee.  All scars appeared to be well healed.  The 
veteran was diagnosed with multiple scars, including left 
eyelid to left chin, right elbow, hand, wrist, and thigh, 
left knee and ankle, and swelling of the right lower leg.

The veteran appeared at a hearing before the undersigned 
Board Member in July 1999.  He testified that he was struck 
by a car in service while he was standing at the tailgate of 
his truck.  He believed that this accident caused his claimed 
disabilities.  He stated that his right shoulder hurt when he 
laid on it and that his left knee gave out on him on soft 
carpeting.  He indicated that he was struck on the right side 
of the body and therefore injured his right shoulder and 
right knee.  At the time, he had particles embedded in his 
right hand and forearm.  He now had a scar on the palm of his 
right hand and on his left ankle.  He sustained no later 
injuries to these areas and he believed that he now had 
arthritis.  He received no specific medical treatment other 
than pain pills.

In conclusion, the Board finds that none of the evidence 
submitted since the RO's last final denial bears 
substantially and directly upon the specific matter under 
consideration, that is, whether the veteran presently has any 
of his claimed disabilities and whether those disabilities 
may be related to service.  Prior to June 1994, the record 
included essentially no evidence of right shoulder, right 
hand, right forearm, right knee, or left ankle disabilities.  
Specifically, the service medical records and subsequent VA 
outpatient and medical examination reports contained no 
complaints, findings, or diagnoses related to the claimed 
disabilities until the VA examination of April 1993.  This 
examination contained the first complaint of right knee pain 
and swelling, and physical examination showed grating of the 
knee.

Likewise, the recently submitted evidence only contains 
findings of degenerative disc disease of the cervical spine 
and a left medial ankle laceration, and includes no 
additional diagnoses, findings, or complaints relevant to the 
claimed disabilities.  Furthermore, the entire record is 
devoid of competent medical evidence relating the veteran's 
claimed current disabilities to his period of active service 
or to any incident of active service.  The Board finds the 
veteran's testimony as to his symptoms is credible; however, 
the veteran is not qualified to render diagnoses or to relate 
his disabilities to his time in service.  Brewer v. West, 11 
Vet. App. 228, 234 (1998).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for right 
shoulder, right hand, right forearm, right knee, and left 
ankle disabilities.  Therefore, the last prior denial remains 
final and the benefit sought on appeal must be denied.  The 
Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette, 8 Vet. App. at 77-78.



ORDER

An evaluation in excess of 10 percent for scar, residual of 
right thigh injury, Muscle Group XIV is denied.

An evaluation in excess of 10 percent for scars, residuals of 
injury of the left eyelid, cheek, and chin is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right 
shoulder, right hand, right forearm, right knee, and left 
ankle disabilities is not reopened and the appeal is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

